Citation Nr: 0910564	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-05 072 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2006 of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Boston, Massachusetts.

In correspondence dated in September 2008, the veteran 
expressed disagreement with the rating assigned for his 
service-connected mental condition.  The Board has no 
jurisdiction over this issue, but refers the matter to the RO 
for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008, the Board received correspondence from the 
veteran in which he requested a hearing with RO personnel.  
The Board is remanding the claim in compliance with the 
veteran's request.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a local 
hearing at the Boston, Massachusetts RO 
before a Decision Review Officer.  

2.  After providing the veteran with a 
hearing, the AOJ should readjudicate the 
veteran's claim of entitlement to a TDIU.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




